Metcalf, J.
A town cannot be made liable for the illegal acts of its officers or agents, unless those acts are done under its authority previously conferred, or are subsequently ratified by the town. In this case, the town did not authorize its treasurer and collector to commit the plaintiff to prison for not paying a tax that had been abated, nor did it ratify the act of imprisonment, by paying the collector’s fees for commitment, and the jailer’s charges. If these payments had been made by an individual, it could not be pretended that he thereby made himself liable tó the plaintiff in an action for false imprisonment. Noi can payment thereof by the town render the town so liable. The payments may have been made, and doubtless were made, for a very different purpose than that of ratifying or justifying the acts of their collector. Plaintiff nonsuit.